Citation Nr: 1214678	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  05-21 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 10, 2003, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to a TDIU effective June 10, 2003.  

The Veteran's claim was first denied by the Board in June 2009.  He appealed the decision to the Veterans Claims Court.  In December 2009, the Court Clerk granted a Joint Motion for Remand (JMR) vacating the Board's decision and remanded the case to the Board for further appellate review.  

This claim was again denied by the Board in July 2010.  The Veteran appealed to the Veterans Court and, in November 2010, the Court Clerk again granted the motion and remanded the case to the Board.  In March 2011, the Board remanded the claim for further development and the case now returns to the Board.  However, for reasons explained below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the November 2010 JMR, the parties agreed that the date of the current claim for TDIU was March 1979 on the bases that the Board acknowledged in the now-vacated July 2010 decision that the May 1980 rating decision that previously denied entitlement to a TDIU was appealed by the Veteran and did not become final.  The appeal was pending at the time of the August 2004 grant of TDIU.  Thus, the sole issue for consideration is the earliest date that the Veteran was unemployable due to his service-connected disability.  

In March 2011, the Board remanded the Veteran's claim in order to obtain a medical opinion from a physician based on review of the claims folder.  The physician was to provide an opinion on the effect of the Veteran's service-connected low back disability alone on his employability from 1979 to June 2003, without consideration of his age or impairment caused by nonservice-connected disabilities.  If the physician determined that it was at least as likely as not that the Veteran was unable to secure or maintain gainful employment as a result of his service-connected low back disability, he or she was to specify a date on which the Veteran was unemployable.  A medical examination was to be scheduled if needed to provide the requested opinion.   

The record reveals that the Veteran presented for a spine examination in May 2011.  The Board notes that the medical examination and medical opinion were provided by a nurse practitioner, not a physician.  However, as a physician co-signed the medical examination report and the examination and medical opinion are otherwise shown to be adequate, the Board finds substantial compliance with its prior remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Upon review of the examination report, the Board notes that the May 2011 examiner concluded that it was at least as likely as not that the Veteran's low back disability caused him to be unemployable based on evaluation of the Veteran and review of the claims folder.  In support of the conclusion, the examiner noted that the Veteran was unable to secure meaningful employment, was disabled from back injury he sustained while in the service, and was unable to keep a job as an aircraft mechanic because he was unable to do the physical requirements of the job - i.e., lifting, pulling, bending, and crawling - due to severe back pains.  

The examiner also commented that the Veteran tried to work as a salesman from 1978 to 2003 but was unable to because he reportedly could not handle the physical work demands of the job such as standing and walking around for prolonged periods as his back pains began to get progressively worse and he would start to have radiating pain and weakness in his legs and extremities.  The examiner further summarized several radiological reports dated from November 2002 to March 2006 and stated that such evidence served as proof that the Veteran's condition was worsening and he was probably suffering from advanced low back pain that would have caused him to be unemployable as an aircraft mechanic or as a salesman due to the physical demands of those jobs from the period 1979 to 2003 and even beyond those years.  As stated above, the examination report is deemed adequate.  

For the portion of the appeal period prior to June 10, 2003, the Veteran does not meet the threshold schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  He was only service-connected for a low back disability, which was rated as 40 percent disabling.  However, if the schedular percentages are not met, the claim may be referred to the Director, Compensation and Pension Service, for an extraschedular rating, when the evidence of record shows that veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities." 38 C.F.R. § 4.16(b).

The Board notes that the RO continued to deny the Veteran's TDIU claim in the December 2011 supplemental statement of the case (SSOC) on the bases that he did not meet the schedular requirements prior to June 10, 2003, and there was no pending claim prior to said date.  The RO further noted that the case had not been submitted for extraschedular consideration because the evidence failed to show that there was any pending claim prior to June 10, 2003.  However, the RO's conclusion that there was no pending claim prior to June 10, 2003 is mistaken.  For reasons explained above, the date of the TDIU claim is March 1979.   

Therefore, because the May 2011 VA medical examiner concluded that the Veteran's service-connected low back disability rendered him unemployable from the period 1979 to 2003 and even beyond those years based on review of the claims folder and evaluation of the Veteran, the Board finds that the evidence satisfies the criteria for extraschedular referral of the Veteran's TDIU under section 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Refer the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.l6(b).  

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney an SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  Allow an appropriate period of time for response by the Veteran and his attorney.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

